Mr. Kie D. Hall, Executive Director Arkansas Public Employees Retirement System One Union National Plaza 124 West Capitol Little Rock, Arkansas 72201
Dear Mr. Hall:
This official Attorney General opinion is rendered in response to a question you have presented concerning benefits for members of the General Assembly. You have asked:
  Is a person required to have a minimum of ten years of service in the General Assembly to be eligible for benefits?
It is my opinion that members of the General Assembly must serve a minimum of ten years of service in the General Assembly in order to be eligible for all available benefits except for death benefits, which are available to General Assembly members after five years of credited service.
All of the various statutory sections that create benefits that are available to members of the General Assembly (except the statute that creates death benefits),1 require a minimum of ten years of "credited service" in the General Assembly in order for the member to be eligible for the described benefit.2 See A.C.A. § 24-3-201 (benefits generally); A.C.A. § 24-3-206 (benefits upon termination of employment prior to retirement age for reasons other than death, early retirement, or disability); A.C.A. § 24-3-207 (benefits upon early retirement); A.C.A. § 24-3-208 (benefits upon disability retirement).
The phrase "credited service," as used in the above-cited provisions, is defined in A.C.A. § 24-3-102, as follows: "`Credited service' means employment covered by a named plan which is credited as service by a named plan, subject to the provisions of § 24-3-301."
This definition indicates that "credited service" is constituted by whatever the retirement plan in question considers to constitute credited service, but must, in any event, be consistent with the provisions of A.C.A. § 24-3-301. Accordingly, A.C.A. § 24-3-301 ultimately controls the meaning of the phrase "credited service." It states in pertinent part:
24-3-301. Credited service generally.
  (a) The governing body of each named plan shall establish the amounts of service to be credited its members subject to the provisions of subsection (b) of this section.
*     *     *
  (b)(4)(A) Employment as a member of the General Assembly shall be credited at the regular rate for crediting service, except that at least ten (10) years of actual service shall be required to meet the retirement eligibility requirements of §§ 24-3-201 (a) and (b), 24-3-206 (a), 24-3-207 (a), and 24-3-208, and at least five (5) years of actual service shall be required to meet the eligibility requirements of § 24-3-209.
A.C.A. § 24-3-301.
Under the provisions of subsection (b)(4)(A), above, "credited service," for members of the General Assembly, means "actual service." This office has previously opined that "actual service" is real-time service, as opposed to any form of time-plus credit. See Op. Att'y Gen. No. 89-379. This interpretation is consistent with the principle of statutory interpretation under which unambiguous statutory language should be given its ordinary meaning in common usage. See, e.g., Weiss v. Central FlyingService, 326 Ark. 685, 934 S.W.2d 211 (1996).
For all of the foregoing reasons, I conclude that members of the General Assembly must accrue a minimum of ten years of actual service in the General Assembly in order to be eligible for benefits under A.C.A. §§ 24-3-201, -206, -207, and -208. They must accrue a minimum of five years of actual service in the General Assembly in order to be eligible for benefits under A.C.A. § 24-3-209.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 A.C.A. § 24-3-209.
2 A.C.A. § 24-3-209 requires a minimum of five years of credited service in order for General Assembly members to be eligible for death benefits.